Title: To Thomas Jefferson from Madame d’Enville, 27 July 1790
From: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’
To: Jefferson, Thomas



LaRocheguyon ce 27 juillet 1790.

Si j’étois amériquain, Monsieur, et dans votre gouvernement je n’aurois pas hésité a vous y donner une place, mais françoise a deux mille lieuës de votre pays je n’ai pu apprendre sans une peine sensible que je vous avois dit un éternel adieu. Je ne perdrai jamais le Souvenir de tout le bien que Vous procuriez a mon âme lorsque j’avois le bonheur de Vous voir Versailles pendant les premiers orages de notre nouvelle constitution. Nous parlons souvent de vous avec M. Schordt; nous desirons vivement de le conserver ici. Un jeune homme formé sous vos yeux ne peut être qu’infiniment intéressant; nous l’aimons tous beaucoup; laissez-le nous pour notre consolation. Il joint a la gayeté de la jeunesse la Solidité d’un âge beaucoup plus avancé.

Je crois comme vous, Monsieur, que tout citoyen qui vous ressemble doit adopter sans hésister toutes les fonctions que l’autorité publique veut lui assigner, mais je crois aussi que si les hommes très ordinaires ou d’une mauvaise valeur savoient s’aprécier ils n’ambitionneroient point des places ou les vertus et les lumières sont de première nécessité. Croyez vous que le perfectionnement de la nature humaine puisse monter a cette élévation? Quel beau Spectacle ce seroit pour lors, qu’une assemblée nationale! Je souhaiterois que tous les membres qui la composent pratiquassent aussi bien que vous votre excellente morale. Nous n’aurions pas eu les momens de crise que nous avons éprouvés; la belle conduite de M. de la Fayette nous en a beaucoup sauvé. Ce jour peut-être un peu précoce de la fédération s’est passé avec un ordre et une tranquillité qui a déconcerté tous les pamphlets et tous les propos qui annonçoient les plus grands troubles. Lorsque notre constitution sera entièrement perfectionnée et la Subordination rétablie je crois que la terre n’aura jamais eu, malgré les horreurs que nous avons éprouvées, une révolution terminée a moins de frais, mais ce tems n’est pas arrivé; on ne peut encore prévoir le terme de l’assemblée, nous allons cependant entrer dans le quinzième mois.
Vos prédictions, quoique bien plus favorables que celles de Jérémie, ne sont pas encore entièrement vérifiées quoiqu’elles Soutiennent mes espérances par mon extrême confiance en vous.
Non; Dieu n’a point fait l’homme dans sa colère, cette passion nous appartient et nous la lui prêtons. Si nous suivions constament notre raison nous serions toujours bons, mais les passions de douze cens personnes l’obscurcisse quelquefois. Je fais les mêrnes Souhaits que Vous en faveur de toute l’Europe et je me flâte que Vous aurez le bonheur d’apprendre que Votre exemple lui a rendu la liberté. Je ne Vous parle point en détail des nouvelles de l’assemblée, M. Short vous en instruit mieux que je ne pourrois faire. Je me contente de Vous assurer, Monsieur, que je desire passionnément de mériter l’opinion que Vous voulez bien avoir de moi, aucun Suffrage ne me paroît aussi flâteur; c’est avec ces Sentimens que je vous prie d’être persuadé, Monsieur, de la profonde estime et de la Vénération avec lesquelles j’ai l’honneur d’être Votre très humble et très obéissante servante,

Larochefoucauld D’enville

